Title: From Benjamin Franklin to the Philadelphia Merchants, 9 July 1769
From: Franklin, Benjamin
To: Philadelphia Merchants


Gentlemen,
London, July 9, 1769.
I Received yours of the 18th of April, inclosing copies of the articles of your agreement, with respect to importation, and of your letter to the merchants here. The latter was published, and universally spoken well of, as a well-written, sensible, manly and spirited performance; and I believe the publication has been of service to our cause. You are, in my opinion, perfectly right in your supposition, that “the redress of American grievances, like to be proposed by the Ministry, will at first only be partial; and that it is intended to retain some of the Revenue Duties, in order to establish a right of Parliament to tax the colonies.” But I hope, that by persisting steadily in the measures you have so laudably entered into, you will, if back’d by the general honest resolution of the people, to buy British Goods of no others, but to manufacture for themselves, or use colony manufactures only, be the means, under God, of recovering and establishing the freedom of our country entire, and of handing it down compleat to our posterity. And in the mean time, the country will be enrich’d by its industry and frugality, those virtues will become habitual, farms will be more improved, better stock’d, and render’d more productive by the money that used to be spent in superfluities; our artificers of every kind will be enabled to carry on their business to more advantage; gold and silver will become plenty among us, and trade will revive after things shall be well settled, and become better and safer than it has lately been; for an industrious frugal people are best able to buy, and pay best for what they purchase. With great regard, I have the honour to be, Gentlemen, Your most obedient, And most humble Servant,
Benjamin Franklin.
To the Committee of Merchants in Philadelphia.
